DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As a result of the amendment to the claims, the rejection of claim 8 and 10 under 35 U.S.C. 112, second paragraph has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1, 4-12, 14-16, 20 and 21 are currently pending and rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 11, 16, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce (US 20040005388) in view of Tucker (US 20050042338), “Home Vet,” Lehmann (DE 2553576 cited on IDS), Bierer (US 20030138548 cited on IDS) Townsend (US 20050181097), “Whiskas, “Flickr,” and Kan et al. (JP 10-276685) and in further view of Feralcatcaretakers (cited on 6/6/2019 IDS) and Buzby (cited on 6/6/2019 IDS).
Regarding claims 1 and 20, Bruce teaches a multi-meal package (see at least the abstract, paragraph 7) for a cat (paragraph 5) having a plurality of single-serving individually packaged units (first and second vessel holding a first and second pet food product; paragraph 16-18), where the moisture content in each container can be within the range of “about 65% to about 95%.  (see paragraph 13 – wet food having a moisture content of 70-90%).  
Regarding the specific quantity of food within each container ranging between 10g to 40g and at least 11 kcal (and 28 kcal as recited in claim 20), the claims differ from Bruce in this regard.
However, Tucker teaches a pet food product comprising a multi-meal package “for” a cat having a plurality of single-serving individually packaged units (figure 9), wherein each unit can be a wet pet food (paragraph 27), which is known to have a moisture content of 65-95% by weight as already taught by Bruce.  Each individual package is seen to be shelf-stable since Tucker teaches sterilizing the packaged food (paragraph 47), and where the seal maintains the freshness of the food at an ambient temperature (paragraph 29).  Tucker further teaches meals for feeding pets (paragraph 27) where each container can comprise “about 2 ounces” of pet food (see paragraph 23) and that any larger or smaller sized containers to accommodate pet food is also within the scope of Tucker’s invention (paragraph 23).  This would therefore suggest to one having ordinary skill in the art that Tucker contemplated pet food within each container that can be less than 2 ounces as well (i.e. 56g or less).  Nonetheless, it is noted that “HomeVet” further evidences feeding a cat 4-6 ounces split between 2-3 meals a day, and therefore also suggests 1.3oz per meal (i.e.  4oz/3 meals a day = 1.3oz/meal = 36.8g / meal) (see page 1: “The average cat should eat 4-6 ounces per day split between 2-3 meals”).  While Tucker and “HomeVet” might be discussing the food in ounces, it is noted that “Whiskas” further evidences that the ounces can indeed convert to a weight.  For example, a 5.5 ounce can comprises about 156grams, while a 12.3 ounce can comprises approximately 350 grams.  This is further supported by “Flickr” who clearly labels the packaged food in ounces and grams.  The description in “Flickr” also discloses 48 pouches at 3 ounces each totaling 9 pounds.  The 48 pouches at 3 ounces each equates to 4082 grams which is 9 pounds.  This further evidences that the teachings of ounces can indeed be used to suggest quantities in terms of mass.  Even further, Lehmann teaches that it has been desirable to provide cats with more frequent meals of smaller quantities (paragraph 9 of the machine translation), where the meals can be 10g to 50g portions or 30g portions (see paragraph 20, 16 of the machine translation) for the purpose of preventing overeating (paragraph 13), while being more geared toward a cat’s natural habits for eating smaller portions (paragraph 9).  Townsend further evidences that the nutritionally complete meal which can have 15-400 grams, and 30-2500kcals can be for cats (se paragraph 35).  Kan et al. similarly teaches pet foods that can be 20-30 grams (see paragraph 13, 14) to adjust the amount of the meal given (see paragraph 5), for controlling nutrition and obesity (see at least paragraph 13 and 22).       
The art thus teaches providing quantities of food such as 36.8g (as taught by HomeVet), 30g as taught by Lehmann and 20-30 grams as taught by Kan for the purpose of controlling nutrition intake and weight and 15-400g as taught by Townsend.  The art also teaches that cats can consume multiple smaller quantities of food daily.  
To thus modify Bruce who is not limiting regarding the particular type of food and the quantity of food, and to customize the nutritional content of the food in each unit to have between 10-40grams would have been obvious to one having ordinary skill in the art for the purpose of providing the desired nutritional requirements per package and for controlling the food intake and obesity.  Providing smaller portions as taught by the combination would have been obvious to one having ordinary skill in the art for the purpose of providing a cat with multiple fresh meals a day. 
Regarding the particular kcal for each unit to be at least 11kcal, it is noted that 
Bierer teaches wet cat foods (paragraph 42, 43) which can have 295-375 kcal per 100 grams (paragraph 41).  As the combination applied to claim 1 teaches about 30 grams, for instance, this would have resulted in the combination providing 88.5-112.5 kcal per mass of wet food.  
Additionally, Townsend, teaches providing nutritional requirements to a pet food, which can be for a cat (paragraph 35) by having the pet food with a weight of 15-400 grams and with 30-2500kcal per food (paragraph 8, 10, 13) and where the pet food can be a nutritionally complete meal (at least, the abstract).  
Therefore, to modify Bruce and to have the wet food have at least 11 kcal would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite nutritional content to the wet cat food.
Regarding the limitation to claim 1 of the cat food is “complete and balanced,” in view of Bruce, Tucker and Lehmann, the combination is seen to suggest the food is complete and balanced (Bruce paragraph 11; Tucker, paragraph 27; Lehmann paragraph 15).  Kan further teaches nutritional balance (see paragraph 22).
Regarding the limitation that each unit of the multi-meal package “corresponds to a single meal for a cat,” it is noted that the combination is seen to teach each unit can be construed as a single meal for a cat, as taught by Bruce (paragraph 7) and Tucker (paragraph 27; figure 8-9) and Lehmann.  
Further regarding the amount of wet cat food in each unit, it is noted that “Feralcatcaretakers” further evidences that it has been conventional in the art to provide quantities of food such that there is no left-over wet cat food remaining (see page 1, step 6).  Buzby further evidences that it has been conventional to adjust the size/amount of food offered to an animal in order to meet that animal’s daily nutritional requirements, guidelines and/or recommendations as well as for reducing waste (see page 5 - “Tailoring Portion Sizes to Appetite and Needs”).  To thus modify the above combination and to provide a quantity of food in each unit such that it can all be consumed by a cat would have been obvious to one having ordinary skill in the art, so as to prevent left-over food and waste of unconsumed wet cat food.
Regarding claim 4, similar to above, the combination suggests a food mass ranging between 15-35g; where modification of the particular quantities would have been obvious based on the specific amount of food to be fed to the cat for nutritional and weight purposes.  For example, in view of Lehmann “HomeVet,” and Kan, the combination suggests packaged food of 20 or 30 grams for instance.  For example Townsend even encompasses that the food product can be a complete meal (paragraph 14) having a mass of 15 grams and about 30kcal (paragraph 8, 10, 13) and where the pet food product, which can be a complete meal, can comprise 1-15 pieces.
Regarding claim 5, the multi-meal package can be construed as including food for an entire daily diet of a cat (see Bruce, at least, paragraph 7).
Regarding claim 6, the claim is directed to a product and not the method of making the product.  Therefore, the structure of the product implied by the claims is a sterile packaged food.  In this regard, it would have been obvious for the food to have been commercially sterile in the package.  Nonetheless, Tucker further teaches a sterile package, especially since the food is first cooked and then sealed and subsequently sterilized (see at least paragraph 47).
Regarding claim 11, similar to claim 6, the claim is directed to a product and not the method of making the product.  Therefore, the structure of the product implied by the claims is a sterile packaged food, which has been taught and suggested by the combination.
Regarding claim 16, it is noted that the cat food, as taught by the combination is capable of being consumable by a cat before moisture loss of more than 2.72% by weight.  
Regarding claim 21, it is noted that each unit as recited in claim 1 is seen to be configured to be entirely consumed by a cat in one meal.  This is seen to be an intended use limitation of the claimed product and as the prior art combination teaches the claimed structure of the product, the prior art is also seen to be capable of the intended use.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of Mykytiuk (“Retort Flexible Packaging: The Revolution Has Begun”) and Clifcorn (US 2517542).
Regarding claim 7, it is noted that the claim is directed to a product and not the method of making the product.  As such, the structure implied by the claim is a sterilized food product that as a core portion and each unit has a surface area to volume ratio and where a boundary layer and core has been sterilized such that the boundary layer is not degraded.  It is further noted that the claim does not provide any specificity as to what defines a core of the food and a boundary layer of the food.
In this regard, it is noted that Bruce teaches a food that has a core portion and would have had some surface area to volume ratio, but is not specific regarding the sterilizing of the packaged cat food.  Nonetheless, Tucker teaches sterilization and retorting the packaged cat food, as already discussed above.  Additionally Mykytiuk teaches that the surface area to volume ratio allows for quick heat penetration without overcooking due to reduction in retort time (see page 19, left column, “It tastes better”).  Clifcorn further teaches sterilization techniques for packaged foods that prevents degradation of the food portions near the can surface (see column 8, last 4 lines to column 9, line 23).  To thus control the surface area to volume ratio would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the sterilization did not affect the properties of the packaged cat food, while still sterilizing the cat food.   
Regarding claim 9, it is seen that the combination would necessarily teach a food with a core portion within each unit, and each unit having a length from the core to a unit exterior.  The combination as applied to claim 7 further teaches the packaged food that would have been without degradation at a boundary layer of the food proximate a heating medium.
Regarding claims 8 and 10, the combination teaches a food product with a moisture content of at least 65% by weight - that is, Bruce teaches that the food can have a moisture content of 70-90% (paragraph 13).  In view of Mykytiuk and Clifcorn it would have been obvious for the entirety of the product to remain uniform and of a similar moisture content, so as to prevent degradation at the boundary layer of the wet cat food.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of Czarnecki (WO 0117366). 
Regarding claim 12, Bruce teaches that the pet food can be wet and canned (see paragraph 13, 18).  
Claim 12 differs in specifically reciting that the cat food comprises at least one of a loaf and chunks in gravy.
However, it is noted that Townsend teaches wet pet food products are conventionally taught in the art to encompass a loaf or chunks in gravy or a loaf (see paragraph 60).  Additionally, Czarnecki teaches wet cat food in the form of chunks (page 7, line 16-17) with gravy (page 7, lines 29-33) or a loaf (see page 6, line 29 to page 7, line 7).
To thus modify Bruce to use other conventional types of wet cat food, such as a loaf or chunks in gravy would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice based on conventional expedients for cat foods.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of “Infoil – Alufoil and Recart revitalize retail shelves” and Andersson (US 20050053738). 
Regarding claim 14, the packaging taught by Bruce, such as metal cans, is seen to “limit” exposure of the food to light and oxygen (see at least paragraph 17, 18).  It is noted that even if Tucker teaches a portion that can be substantially transparent, the units are still seen to “limit” exposure to light and oxygen. Nonetheless, “Flickr” further evidences cans, which clearly would have limited exposure of the food to light and oxygen.
In any case, Alufoil teaches food packaging materials such as aluminum, which has oxygen and light barrier properties (see page 1, line 5) which can be used for pet foods (see page 3, Pouches answer call for freshness; right most column, “Even pets are joining in…with laminated PET/ALU/PP… pouches…”; page 5 “Felix cat food pouches”).  Andersson further evidences metal foils for improved oxygen and light barrier properties for animal foods (see paragraph 2).
To thus modify the combination and to use conventional packaging materials used for pet foods would have been obvious to one having ordinary skill in the art, for the purpose of preserving the freshness of the pet food.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of “MadeHow – Pet Food.”
Regarding claim 15, Bruce teaches that the vessels can be linked together (see paragraph 16) but the claim differs in specifically reciting that the units are coupled together by at least one of shrink wrap, living hinges, tear away strips and tape.
However, “MadeHow” teaches that multiple pet food containers have been conventionally coupled together using shrink wrap (see page 4, see the third bullet under “Sterilizing”).
Therefore to modify the combination and to use a conventional expedient for coupling the units together, such as shrink wrapping, would have been an obvious matter of engineering and/or design choice.


Response to Arguments
On pages 6-10 of the response, Applicant urges that the prior art does not teach or suggest a single serving individually packaged wet cat food where each unit includes wet cat food having a moisture content of about 65-95%, a mass ranging between 10-40g and at least 11kcal, while also being shelf stable and complete and balanced.  Applicant urges that the “Whiskas” and “Flickr” references further evidence that at the time of publication of these references, that the state of the known art of wet cat food disclosed cans containing 5.5oz or 156g/can and 12.3oz or 350g/can as disclosed by “Whiskas” and “Flickr” which is 2 - 10 times higher than that recited in claim 1, and thus shows the novelty of the invention as recited in claim 1.  Applicant further urges that the known solution for cat owners is save leftovers from the larger sized wet cat food packages by storing in a refrigerator which reduces the palatability of the leftover wet cat food.  
It is noted however, that the teachings of Whiskas and Flickr have not been relied on to teach the specific amount of wet cat food in each of the units of the multipack taught by the combination, but rather have been relied on as evidence that the prior art teachings of ounces of food per serving can indeed translate into a mass amount, and that it has been known for wet cat food packages to limit exposure of the food to light and oxygen.  Furthermore, the prior art suggests that portion sizes for feeding cats can be 36.8g/meal as suggested by “HomeVet”, and Lehman suggests portion sizes of 30g portions for preventing overeating and tailoring meals more toward a cat’s natural habits.  Townsend teaches nutritionally complete meals that can be 15-400grams.  Therefore, the prior art teachings for the known portion sizes that should be fed to cats per meal suggest to one having ordinary skill in the art to package smaller portion sizes for the known purpose of preventing overeating and providing the proper nutrition, as taught by HomeVet, Lehman and Kan.  Additionally, “Feralcatcaretakers” also evidences that it has been conventional in the art to provide quantities of food to cats such that there is no left-over wet cat food remaining, thus suggesting providing smaller portions of wet cat food (see page 1, step 6).  Providing smaller amounts of food per meal has also been taught by Buzby to have been advantageous for reducing waste (page 5 - “Tailoring Portion Sizes to Appetite and Needs”).  Taken together, these teachings would have suggested to one having ordinary skill in the art to have modified Bruce’s wet cat food multipack to have meal portion sizes within the range of 10-40g and with at least 11 kcal for the purpose of providing a cat with meals that reduce leftover waste while also preventing overeating and being more geared toward a cat’s natural habits for eating smaller portions. 
On pages 11-12 of the response, Applicant urges that based on the commercial success of the claimed invention that there was a consumer need for a wet food container having the smaller wet food mass format, yet no one had contemplated it prior to Applicant.
It is noted however that failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977).  Furthermore, it is noted that the prior art already recognized the desirability of providing smaller servings of food per meal for a cat and the prior art also teaches that it has been known to package pet food in smaller sized portions, (as evidenced by Tucker).  Therefore, it would have been obvious to one having ordinary skill in the art to have modified Bruce’s teachings of packaging wet cat food, so as to have other known meal size portions, as taught by “HomeVet”, Lehman and Kan, for the known purpose of providing a more appropriate portion size of wet cat food, which has been recognized by the art to have been beneficial for preventing overeating while being more geared toward a cat’s natural habits for eating smaller portions, as well as for controlling nutrition and obesity.

On page 13 of the response, Applicant urges that HomeVet discloses that the references disclosure of eating 4-6 ounces per day split between 2-3 meals is directed to either dry food or the total amount of food eaten by the cat; that HomeVet is completely silent as to the types of food in the 4-6oz that are being split up into 2-3 meals and that that extrapolating the quantity of wet food for a cat based on a disclosure of dry food is inappropriate.  
These urgings are not seen to be sufficient to overcome the rejection.  The reference is teaching that on average a cat should eat 4-6 ounces per day split between 2-3 meals.  To one having ordinary skill in the art, it would have been obvious that HomeVet’s disclosure of “the average cat should eat 4-6 ounces per day split between 2-3 meals,” is a generic disclosure of quantities of food that a cat should be eating.  This is seen to be applicable even when providing a cat with wet cat food.   

On pages 13-14 of the response, Applicant urges that Townsend is only directed to dry or semi-moist food, which are completely different from wet foods.  
It is noted however, that Townsend has been further relied on to teach that it has been known to provide pet food, which can be for a cat (paragraph 35) and where the nutritional requirements can encompass a mass and calorie amount that falls within the claimed range while still being nutritionally complete.  It would have been obvious to one having ordinary skill in the art to have provided similar nutrition in similar quantities for wet cat food as well.  Therefore, the rejection is not relying on bodily incorporating dry or semi-moist food into the package of Bruce, but rather, is relying on teaching that it has been known in the art to provide cat food that can be nutritionally complete while still having a mass of 15-400 grams with 30-2500kcal per food, which thus encompasses the claimed range.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

 On page 15 of the response, Applicant urges that Lehman is also not directed to wet food but rather to semi-moist food and thus urges that teachings directed to semi-moist food cannot be applicable to the claimed product that is a wet-cat food.
These urgings are not seen to be sufficient to overcome the rejection.  As discussed above, it is noted that the reference has not been relied on to teach the specific type of food, but rather to teach that it has been desirable to control a cat’s intake per meal for the purpose of feeding a cat corresponding to the cat’s natural needs.  Therefore, it would have been obvious to one having ordinary skill in the art to have provided similar portion sized meals for wet cat food, as already taught by Bruce while achieving the same benefits for feeding a cat as taught by Lehman.

Further on page 15 of the response, Applicant urges that it would not have been obvious to have modified a large quantity of wet food to fall within the claimed range based on teachings of Townsend and Lehman because the dry food or semi-moist food have totally different moisture ranges and nutritional profiles and where HomeVet is not specific as to the type of food being divided.  Applicant further urges that the inventors were already aware of parceling out smaller doses of wet food from the original large format container but that none of the art suggests 10-40g of wet food packaged in its own container.
These urgings are not seen to be sufficient to overcome the rejection.  As discussed above, HomeVet generically teaches portion sizes for how much food a cat can eat on average and therefore is seen to provide a sufficient teaching to one having ordinary skill in the art that wet food can also be portioned such that each meal is about 36.8g/meal.  Even if HomeVet is generally discussing a transition between wet to dry cat food, HomeVet suggests that this is the amount of food a cat should eat on average, thus suggesting to one having ordinary skill in the art that as a wet meal, the average amount of food a cat should eat is 4-6 ounces per day split between 2-3 meals. 

On page 16 of the response, Applicant urges that Tucker teaches away from a single-serving unit because the reference teaches a reclosable container to prevent wastage of food and therefore teaches away from the claimed invention because reclosable containers are for saving food fed across multiple meals.
These urgings are not seen to be sufficient to overcome the rejection.  Providing a reclosable container is not seen to teach away from a container comprising a single serving.  Tucker is seen to be open any type of pet and therefore, it would have been obvious to one having ordinary skill in the art that while Tucker teaches a recloseable container, that the containers use for providing multiple meals would also have been a function of the particular pet and quantity of food to be packaged.  At paragraph 6, Tucker even teaches that the reclosability is if the entire contents are not used, and thus is not seen to teach away from the entire contents being consumed in one sitting.

On page 17-19 of the response, Applicant urges that Bruce does not teach the claimed amount of wet cat food within each container and that Tucker’s teachings of larger or smaller sized containers can be used for accommodating pet food is directed to the dimensions of the container which can be larger or smaller and not to the quantity.  Applicant also urges that the lower limit disclosed by Tucker is 56 grams (2 oz) and therefore would still have been 40% more than the highest range of claim 1 (40 grams)
These urgings are not seen to be sufficient to overcome the rejection.  Paragraph 23 of Tucker is clear that the containers are configured to contain from “about 2 ounces to about 20 ounces of pet food.”  The disclosure directed toward smaller sized containers would obviously have been for smaller portions of food, especially as “about 2 ounces” of pet food also allows for amounts of food that are less than 2 ounces.  That is, Tucker discloses that the container is configured to hold “about 2 ounces” of food and that smaller sized containers to accommodate pet food is also a further embodiment - thus suggesting that smaller sized containers would have been for smaller portions of food.  Regarding Tucker’s lower limit, it is noted that Tucker does not teach an absolute lower limit, because the reference recites, “about 2 ounces” of pet food, and therefore is seen to be open to some degree of variability in the smallest amount of pet food.  In combination with the disclosure that smaller sized containers can be used to accommodate pet food, Tucker’s disclosure is seen to suggest and encompasses portions of food that are smaller than 2 ounces.

On pages 19-20 of the response, Applicant points to the Declaration filed November 17, 2020 to show the commercial success of the claimed invention.
Regarding the Declaration to evidence commercial success, it is noted that Figure 2 shows data for 37.5 grams only, however the data is not seen to be commensurate in scope with the claims, as the data is only directed to products having 37.5 grams, while the claims are directed to each unit having 10-40 grams and at least 11 kcal.  The Declaration also does not provide any specificity with respect to the kcals of the sold product and is therefore not commensurate in scope with the claims, which recites that each unit has at least 11 kcals.

While the Declaration states on paragraph 13 and 15 on page 4 that the commercial success flows from the multi-meal package having a moisture content of about 65-95% by weight  and a mass of 10g to 40g, the Declaration does not provide a showing that the commercial success is directly derived from the invention claimed.  Further the declaration does not indicate that the commercial success was based on a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion, advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee or other business events extraneous to the merits of the claimed invention (see MPEP 716.03b).  As another example, the declaration is unclear as to whether sales of one product versus the other changed due to factors such as reduced inventory.   The Figure 2 data of the Declaration is also not clear as to whether the 37.5g is intended to represent each unit of the pair of containers or whether the 37.5g is the amount for the entirety of the pair of containers.  Thus, it is not seen that the Declaration is sufficient to overcome the prima face case of obviousness.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIREN A THAKUR/Primary Examiner, Art Unit 1792